                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                               No. 4:14-CV-152-BR


Don Webb, et al.,                            )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )
                                             )
Murphy-Brown LLC,                            )
                                             )
   Defendant.   )
~~~~~~~~~~~~~~->

             ORDER GRANTING PLAINTIFF'S MOTION TO SUBSTITUTE

       This matter comes before the undersigned on the motion of the movant, Susan S. Webb,

as Administratrix of the Estate of Don Webb, requesting that she be substituted as the Plaintiff.

       Finding good cause is shown, the Court hereby grants the motion and orders that Susan S.

Webb, as Administratrix of the Estate of Don Webb, is substituted as the Plaintiff for the

decedent, and the caption should be modified to substitute for Don Webb the following: "Susan

S. Webb, as Administratrix of the Estate of Don Webb."

       So ordered, this the!/._ day of April, 2019.
